

 
 

--------------------------------------------------------------------------------

 

 


Investor and Media Relations
McCloud Communications, LLC
Marty Tullio, Managing Member 
949.553.9748
Marty@McCloudCommunications.com




Ecology Coatings Accepts Term Sheets for a $2.4 Million Funding


Warren, MI – September 23, 2010 – Ecology Coatings, Inc. (OTCBB:ECOC), a leader
in the discovery and development of nanotechnology-enabled, ultraviolet-curable
advanced coatings, today announced that its Board has accepted conditional term
sheets from a number of individual investors for an investment totaling $2.4
million.  The investment is to be made through the issuance of convertible
preferred shares which can be converted to common stock at a price of
$.10/share.


The investment is subject to the following primary conditions:


-  
Ecology can only use $750,000 to resolve its outstanding debt.

-  
To minimize the dilution to shareholders and to ‘clean up’ the capital structure
of the company, Ecology must convince large shareholders to return eight million
shares of common stock to the company.

-  
A due diligence period of 30 days.



About Ecology Coatings, Inc.
Ecology Coatings, Inc. (OTCBB:ECOC) is a leader in the development and licensing
of cleantech ultraviolet (UV) curable coatings — coatings that improve the
products we use daily. Ecology’s technology platform allows manufacturers to
enhance the durability and performance of their products, while significantly
reducing energy costs and increasing manufacturing throughput. The company
produces solvent-free coatings, which eliminate the escape of harmful solvents
into the atmosphere during application. Headquartered in Warren, Michigan,
Ecology Coatings has a development and prototype lab in Akron, Ohio. For
additional information, visit the company's website at
http://www.ecologycoatings.com.


Forward-looking Statements
Except for the historical e historical information contained herein, the matters
discussed are forward-looking statements made pursuant to the safe harbor
provisions of the Private Securities Litigation Reform Act of 1995, as amended.
These statements involve risks and uncertainties, which are specified in
Ecology's filings with the Securities and Exchange Commission. These risks and
uncertainties could cause actual results to differ materially from any
forward-looking statements made herein.
# # #

 
 

--------------------------------------------------------------------------------

 
